R. L. Evans, J.
(dissenting). I respectfully dissent.
In People v Brownridge, 414 Mich 393; 325 NW2d 125 (1982), the Court held that a plea of guilty to an habitual offender charge can only be accepted after compliance with the procedures specified in GCR 1963, 785.7 for acceptance of pleas of guilty. An habitual offender charge, however, does not charge a distinct criminal offense; conviction results merely in increased punishment for the underlying felony. People v Hatt, 384 Mich 302, 306-307; 181 NW2d 912 (1970); People v Brownridge, supra, 414 Mich 397.
A recital of rights by a judge to a defendant may suffice as a recital of rights by the same judge to *190the same defendant on the same day in another case. Guilty Plea Cases, 395 Mich 96, 121-122; 235 NW2d 132 (1975). However, this familiar judicial technique of intertwining several guilty pleas in the same proceeding presented a special problem in the context of this case. A reasonable inference can be made that rights recited concerning one substantive offense apply to other substantive offenses, but a reasonable person would not necessarily infer that rights applicable to a substantive offense also apply to an habitual offender charge, which does not charge a distinct substantive offense. Although a defendant may not understand the peculiar nature of an habitual offender charge, it would be rash to assume that a defendant arrived at a correct understanding of his rights through a mistaken belief that an habitual offender charge is indistinguishable from a substantive charge. It is essential that the record affirmatively show that defendant was informed that the rights recited by the judge applied to both the substantive offense and the habitual offender charge. The record here contains no such affirmative showing.
The decision which the majority purports to follow, People v Voss, 133 Mich App 73; 348 NW2d 37 (1984), exposes the fallacy in the majority’s argument. The Voss panel explained, at 133 Mich App 75-77:
"After the factual basis for the original charge was established, the trial court informed defendant that:
" 'All the constitutional rights that I have gone over with you also apply to the supplemental charge. Do you understand that Mr. Voss?’
"The defendant replied affirmatively.
"In the case at bar, we believe that the single full *191recital of rights to defendant and the court’s statement to defendant that those rights applied to the supplemental charge constituted compliance with the mandates of Brownridge, supra. There was no error.” (Emphasis added.)
Without a statement like that on which the Voss panel relied, there is no reason to suppose that defendant drew the correct conclusion. Nothing said by the circuit court here suggested that the rights it recited applied to the habitual offender charge.
The majority’s reliance on defendant’s plea bargain and representation by counsel is misplaced. No authority indicates that a plea bargain renders harmless a failure to inform defendant of the rights applicable at trial, or allows us to assume that the defense counsel informed defendant off the record of rights omitted by the judge.
I would reverse defendant’s conviction as an habitual offender.